Title: Thomas Jefferson to Patrick Gibson, 21 November 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello  Nov. 21. 14.
          I inclose you a note of mr John Harvie for 176.90 which has been due since the 1st of March & had escaped my notice. he informed me Dr Brokenborough was his agent in this state and would pay these notes as they should become due. will you be so good as to make the application? another will be due in about 3. months.I must ask the favor of you to send me 75.D. in single Dollar bills by my grandson the bearer of this, and who will stay but a few hours in Richmond. none few of these have reached us yet and we are totally without change in this neighborhood as since the stoppage of paying issues of cash by the banks, nobody will give silver in change. I must also request you to send me by Johnson’s boat a bale of about 300.℔ of cotton. we use about 3 such bales a year here and 2 in Bedford, which last however we get at Lynchbg where it is generally as cheap as in  Richmond. Richmond. Capt Miller of Norfolk informs me he has sent a cask for me to your address; which also I would wish to be trusted to Johnson only.I have directed my tobo in Bedfd to be prized but not sent away till further order, being much at a loss what to do with it. of peace there is no prospect till another campaign. but if it be true that the neutral vessels have been discharged at Halifax, it would seem that the neutrals are respected by England and that a neutral demand may arise. I shall be glad of your advices from time to time. Your’s with great respect & esteem
          Th:J
        